Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/JP2018/021555 06/05/2018, which claims benefit of foreign application: PAPAN 2017-112016 with a filing date 06/06/2017. 
2.	Amendment of claims 1-4 and 6, cancelation of claim 5, and addition of claims 17-20 in the amendment filed on 8/11/2021 is acknowledged. Claims 1-4 and 6-20 are pending in the application. No new matter has been found.  Since the newly added claims 17-20 are commensurate within the scope of invention, claims 1-4 and 6-20 are prosecuted in the case.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Roger L. Browdy on August 24, 2021.  The application has been amended as follows:
	In claim 1, line 3, after “valine”, insert
	--or a substituted valine--
In claim 1, line 3, after “the amino group”, delete “may be”, and insert

	In claim 1, line 5, after “administered is”, delete “the valine”, and insert
	--valine or the substituted valine--
	
In claim 2, line 3, after “valine”, insert
	--or a substituted valine in which a hydrogen atom of the amino group of valine is    substituted with an alkyl group or an acyl group,--
In claim 2, line 3, after “methionine”, delete “, wherein a hydrogen a hydrogen atom of the amino group of the valine/or the methionine may be substituted with an alkyl group or an acyl group”, and insert
	--or a substituted methionine in which a hydrogen atom of the amino group of methionine is substituted with an alkyl group or an acyl group--

	In claim 3, line 2, after “administered is”, delete “the”

In claim 4, line 2, after “administered are”, delete “the”
In claim 4, line 2, after “valine and”, delete “the”

In claim 6, line 2, after “administered are”, delete “the”
In claim 6, line 2, after “valine and”, delete “the”.
	
	In claim 17, line 2, after “valine”, insert 
	--or a substituted valine--

	--of valine is--.

Reasons for Allowance

4.	The rejection of claims 1-2 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 8/11/2021.
5.	Since Naito’s   ‘520 and Shiraki  et al.  ‘487 do not disclose the instant methods of use, therefore they are distinct from the instant invention. Therefore the rejection of claims 1-4, 6, 8 and 13-16 under 35 U.S.C. 103 (a) over Naito’s   ‘520 and Shiraki et al.  ‘487 has been overcome in the amendment filed on 8/11/2021. Since claim 5 has been canceled, therefore the rejection of claim 5 under 35 U.S.C. 103 (a) has been obviated herein.
6. 	Claims 1-4 and 6-20 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found. Claims 1-4 and 6-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
                Conclusion
Any inquiry concerning this communication or earlier communications from the
		

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

September 14, 2021